Citation Nr: 1415130	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-30 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an initial rating higher than 10 percent for the residuals of a traumatic brain injury.  

REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran
ATORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel




INTRODUCTION

The Veteran served on active duty from February 1995 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2012 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

During the hearing, the Veteran offered testimony on the initial rating for residuals of a traumatic brain injury, which was decided by the RO in February 2012, after which the Veteran timely filed a notice of disagreement and the RO issued a statement of the case in September 2012.  The Veteran did not include the claim in the timely filing on substantive appeal on another claim decided by the RO in the same rating decision.  As a transcript reduced to writing may constitute a substantive appeal, the Board accepts the hearing transcript as a substantive appeal on the initial rating claim and waives the timeliness of the filing in order to exercise jurisdiction over the matter.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

While the Veteran has sought service connection for posttraumatic stress disorder, the Board has construed the claim more broadly, recharacterizing it as a claim for a psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The claims are REMANDED to the RO via the Appeals Management Center in Washington, DC.  







REMAND

On the claim of service connection for a psychiatric disorder, on VA examination in October 2011, the VA examiner found no evidence of a psychiatric disorder.  Since then VA records show a diagnosis of depressive disorder and that the Veteran was participating in group therapy by VA for posttraumatic stress.  As the evidence is insufficient to decide the claim, further development under the duty to assist is needed. 

On the claim for an initial rating for the residuals of a traumatic brain injury, the Veteran has submitted lay evidence suggesting a material change in the disability since it was he was last examined by VA in September 2011. And reexamination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Request service mental health records referred to in January 1996 in a service treatment record. 

If the records requested do not exist or further efforts to obtain the records would be futile, make a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA records since June 2011. 

3.  Afford the Veteran a VA examination by a psychiatrist to determine:  





Whether it is at least as likely as not (probability of 50 percent) that any currently diagnosed psychiatric disorder to include depressive disorder as diagnosed by VA: 

a).  Had onset in service; 

b).  Is otherwise related to an injury or event in service; or,

c).  Is caused by or aggravated by the residuals of a traumatic brain injury?

The term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the psychiatric disorder as a result of service-connected disability beyond the natural clinical course of the psychiatric disorder, as contrasted to a temporary worsening of symptoms. 

In formulating the opinion, the VA examiner is asked to consider the following:  

The Veteran began his active service in February 1995.

In March 1995, the Veteran sought treatment for neck and shoulder discomfort after "being demonstrated with on how to stand at parade rest."

Monthly counseling sessions/performance evaluations for July and August 1995 reflect that the Veteran was evaluated as demonstrating average performance.

In September 1995, the Veteran requested to be voluntarily separated from the army.  After being advised of various options available to him, he elected to be moved to another crew.

Monthly counseling sessions/performance evaluations for September, October, November, and December 1995 show a marked improvement in the Veteran's performance, with encouraging feedback by his supervisor. 

In October 1995, the Veteran was struck on the back of his head by a main gunnery tube, rendering him momentarily unconscious.  He reported seeing spots and experiencing dizziness, nausea, vertigo, a headache, and numbness and tingling of his fingertips in both hands.  The Veteran is now service-connected for the residuals of a traumatic brain injury.

In January 1996, the Veteran had two positive urinalysis results for marijuana, which triggered proceedings culminating in his discharge from service under conditions other than honorable, which was effectuated in June 1996.  During the separation proceedings, the Veteran's supervisor testified that the Veteran had requested to separate from the Army in September 1995 due to problems with his first-line supervisor (drill sergeant).




In January 1996, the Veteran reported that he felt as if he had let down his father (who retired from the military) by his discharge, and he was referred to the Division of Mental Health for a consultation. 

When completing his separation medical history form in March 1996, the Veteran reported experiencing neck and back pain since his drill sergeant jerked his head during basic training.  The Veteran also reported experiencing forgetfulness during the prior two months.

On QTC examination in October 2011, the examiner determined that the Veteran did not have posttraumatic stress disorder or any other Axis I diagnosis other than cannabis abuse.

In June 2012, the Veteran asserted that his drill sergeant assaulted him in service and attempted to choke him or break his neck, and that he sustained his traumatic brain injury during service as the result of the gunner of his tank intentionally hitting him with the tank gun in the back of the head, rendering him unconscious.

VA records from 2012 and 2013 reflect diagnoses of a depressive disorder and a traumatic brain injury.

The Veteran's file must be available to the VA examiner for review.  




4.  Afford the Veteran a VA examination to determine the level of impairment due to the residuals of a traumatic brain injury. 

The VA examiner is asked to describe the level of cognitive impairment, emotional or behavioral dysfunction, and physical dysfunction, if any, due to a head injury, sustained in service in October 1995 when the Veteran was hit in the back of a head with a tank gun.

The Veteran's file must be available to the VA examiner for review.  

5.  After the development has been completed, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


